t c memo united_states tax_court john a hartmann petitioner v commissioner of internal revenue respondent docket no 24214-17l filed date john a hartmann pro_se ina s weiner for respondent memorandum opinion ruwe judge pursuant to sec_6320 and sec_6330 petitioner seeks review of the internal_revenue_service irs office of appeal sec_1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect at all relevant times determinations to sustain the filing of a notice_of_federal_tax_lien nftl and a proposed levy to collect petitioner’s unpaid and federal_income_tax liabilities the issue before the court is whether to grant respondent’s motion for summary_judgment motion pursuant to rule respondent contends that no genuine dispute exists as to any material fact and that his determinations to collect petitioner’s unpaid liabilities should be sustained after reviewing these allegations along with the attached declaration and exhibits we conclude that this case is appropriate for summary adjudication background petitioner is a lawyer who resided in new jersey when he filed his petition petitioner filed federal_income_tax returns late for and and he failed to pay the liabilities reported on the returns on date the commissioner issued petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing for his unpaid and income_tax liabilities on date the commissioner issued petitioner a letter notice_of_federal_tax_lien and your right to a hearing under sec_6320 for the and liabilities petitioner timely filed requests for a collection 2respondent’s motion also requests that we impose a penalty on petitioner under sec_6673 we will deny respondent’s request due process cdp hearing with respect to the request related to the proposed levy petitioner asked for an installment_agreement or an offer-in- compromise or for his accounts to be placed in currently not collectible cnc status with respect to the request related to the nftl petitioner asked for an installment_agreement or for his accounts to be placed in cnc status and he requested that the lien be withdrawn petitioner did not challenge his underlying liabilities on date a settlement officer so from the irs office of appeals sent petitioner a letter acknowledging receipt of his requests for a cdp hearing and scheduling a telephone conference call to conduct the cdp hearing for date in the letter the so asked petitioner to submit within days a form 433-a collection information statement for wage earners and self-employed individuals and to submit within days a signed federal_income_tax return the so enclosed a form 433-a with the letter but petitioner contends that the income and expense analysis portion of the form 433-a was not enclosed on date petitioner requested that the cdp hearing be rescheduled and the so granted his request on date the so received a form a and held a telephone conference call with petitioner in the case activity record sec_3 the so stated that petitioner failed to complete the income and expense analysis portion of the form 433-a but petitioner claims that the so did not mention this during the conference call during the conference call petitioner reiterated his request for an installment_agreement after the conference call the so sent petitioner’s form 433-a to an irs revenue_officer ro for verification on or about date the ro sent petitioner a form_9297 summary of taxpayer contact asking that by date petitioner submit among other things the income and expense portion of the form 433-a proof of estimated_tax payments for investment statements for the previous six months and his most recent car payment statement petitioner responded to the information requests but did not submit all of the requested documents petitioner provided written explanations about some of the documents he submitted with respect to the income and expense section of the form 433-a he claims he never received the page with respect to the request for proof of estimated payments petitioner conceded that he failed to make estimated payments for but that a payment for would be forthcoming with 3the so maintained separate case activity records for the nftl and the proposed levy 4while petitioner’s cdp hearing was ongoing petitioner had delinquent tax continued respect to the investment statements petitioner provided a statement for the past four months for one of his accounts and provided no statements for his other two accounts listed on the form 433-a with respect to the last car payment statement petitioner claimed that he does not retain car payment statements and provided one page of a lease agreement showing that a dollar_figure payment is due monthly but the portion of the lease agreement does not name the lessee petitioner provided no proof that he actually made the payments on date the so issued petitioner notices of determination sustaining the nftl and the proposed levy because petitioner was not in compliance with the required estimated_tax payments for the current taxable_year and for his failure to submit the information requested in the form_9297 petitioner timely filed a petition with this court contending that there was no showing that estimated_tax payments were due for and that he submitted all of the materials requested in the form_9297 continued debt for the tax debt is not at issue in this case 5the so issued separate notices of determination for the nftl and the proposed levy discussion a summary_judgment summary_judgment is designed to expedite litigation and to avoid unnecessary and expensive trials 61_tc_861 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that no genuine issue as to any material fact remains and that he is entitled to judgment as a matter of law 116_tc_73 in deciding whether to grant summary_judgment we view the evidence in the light most favorable to the nonmoving party 100_tc_32 however the nonmoving party is required to go beyond the pleadings and by his own affidavits or by the ‘depositions answers to interrogatories and admissions on file ’ designate ‘specific facts showing that there is a genuine issue for trial ’ 477_us_317 see also 119_tc_157 115_tc_554 on the basis of the record we conclude that there is no genuine dispute of material fact and that a decision may be rendered as a matter of law b standard of review where the validity of a taxpayer’s underlying liability is properly at issue the court reviews any determination regarding the underlying liability de novo 114_tc_176 where the taxpayer’s underlying liability is not properly at issue we review the office of appeals’ determination for abuse_of_discretion only 131_tc_197 goza v commissioner t c pincite a determination is an abuse_of_discretion if it is arbitrary capricious or without sound basis in fact or law 125_tc_301 aff’d 469_f3d_27 1st cir a taxpayer may raise a cdp challenge to the existence or amount of his underlying tax_liability only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 this court may consider such a challenge however only if the taxpayer properly raised it before the settlement officer 129_tc_107 and again in his petition to this court see rule b an issue is not properly raised at the office of appeals if the taxpayer fails to request consideration of the issue or fails to present any evidence after being given a reasonable opportunity to do so sec_301_6320-1 q a-f3 proced admin regs see 140_tc_173 citing giamelli v commissioner t c pincite it is unclear whether petitioner was entitled to challenge his liabilities for and at the cdp hearing however petitioner did not challenge his underlying liabilities at the cdp hearing or in his petition he is therefore not entitled to contest those liabilities in this court and we will therefore review the so’s determination only for abuse_of_discretion c analysis in deciding whether the so abused his discretion in sustaining the nftl and the proposed levy we review the record to determine whether he properly verified that the requirements of applicable law and administrative procedure have been met considered any relevant issues petitioner raised and considered whether any proposed collection action balances the need for the efficient 6generally a taxpayer must actually receive a notice_of_deficiency for the preclusion under sec_6330 to apply see 114_tc_604 and the record is silent as to whether petitioner received notices of deficiency for and collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 our review of the record establishes that the so considered all of these factors when making his determination petitioner contends that the so abused his discretion because he was incorrect that petitioner failed to make estimated_tax payments for typically current compliance with the revenue laws including compliance with estimated_tax payment obligations is a prerequisite to being eligible for a collection alternative see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir hennessey manor nursing home inc v commissioner tcmemo_2017_97 at in the form_9297 petitioner acknowledged that he had not made estimated_tax payments for in his petition petitioner claimed that the so failed to show that estimated payments were due for however in his response to respondent’s motion petitioner acknowledged that estimated_tax payments were due but claims that he made a payment of dollar_figure in a portion of which should be applied to the tax_year the commissioner’s certified transcripts for do not show any payments for and petitioner has presented no evidence that he made any therefore it was not an abuse_of_discretion for the so to reject a collection alternative on the ground of petitioner’s current noncompliance with his estimated_tax payment obligations although petitioner’s failure to make estimated payments is sufficient to sustain the so’s determinations we will address some of petitioner’s remaining arguments petitioner contends the so erroneously determined that he failed to provide the information requested when the office of appeals gives a taxpayer a specific timeframe to submit requested items it is not an abuse_of_discretion to move ahead if the taxpayer fails to submit the requested items 135_tc_344 glossop v commissioner tcmemo_2013_208 at further an so is not required to negotiate indefinitely or wait any specific time before issuing a determination kuretski v commissioner tcmemo_2012_262 at aff’d 755_f3d_929 d c cir the ro asked petitioner to provide among other things the completed income and expense analysis portion of the form 433-a investment account statements for the previous six months and his most recent car payment statement petitioner contends that he was never provided an income and expense analysis sheet to submit even assuming this is true petitioner failed to submit all of the requested investment statements and the car lease payment statement in his response to the form_9297 petitioner provided no explanation for not submitting all of the investment account statements he claims that he did not have his last car payment statement and did not provide any proof of his car payments petitioner failed to provide the requested information and the so did not abuse his discretion in rejecting a collection alternative on this ground finding no abuse_of_discretion in any respect we will sustain the proposed collection actions in reaching our decision we have considered all arguments made by the parties and to the extent not mentioned or addressed they are irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered 7petitioner has a history of failing to provide requested information during collection_due_process hearings see 667_fedappx_374 3d cir aff’g tcmemo_2015_129 638_f3d_248 3d cir
